DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the present claim language discloses, “wherein the secondary speaker for reproducing the left ear signal and secondary speaker for reproducing the right ear signal are the same speaker”.  However, claim 6 from which claim 7 depends discloses “a secondary speaker for reproducing the left ear signal is arranged at a position closer to the primary speaker for reproducing the right ear signal than the primary speaker for reproducing the left ear signal in the first direction, and a secondary speaker for reproducing the right ear signal is arranged at a position closer to the primary speaker for reproducing the left ear signal than the primary speaker for reproducing the right ear signal in the first direction”.  From the present claim language it is not clear how a single secondary speaker, as provided in claim 7, may be arranged at a position closer to the primary speaker for the left ear and closer to a position of a primary speaker for the right ear, as provided in claim 6.  A dependent claim adopts all of the limitations of the claims from which it depends.  It is not clear how the “same speaker” provided in claim 7 may be closer to both primary speakers provided in claim 6.  Due to the lack of clarity claim 7 is regarded as indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oswald et al (US 20170053636 A1).

Par.[0040-0041] left and right channel speakers #148a,148b are “back-to-back” with corresponding rear-firing speakers #152a,152b; wherein a crosstalk component is cancelled from a front zone to a rear seating position).

With respect to claim 2, Oswald discloses the acoustic device according to claim 1, wherein the speaker is a speaker installed in a headrest or a seat provided with the headrest (fig.1 #140; Par.[0041]).

With respect to claim 5, Oswald discloses the acoustic device according to claim 1, wherein the two speakers arranged back-to-back include a primary speaker and a secondary speaker for forming directivity, 
a primary speaker (fig.1 #148a) for reproducing the left ear signal and a primary speaker (fig.1 #148b) for reproducing the right ear signal are arranged at a predetermined interval in a first direction (Par.[0044-0045] primary speakers #148a and #148b reproduce left and right channel audio signals respectively), 
a secondary speaker (fig.1 #152a) for reproducing the left ear signal is arranged at the same position as the primary speaker for reproducing the left ear signal in the first direction (Par.[0051] secondary speaker #152a reproduces the left channel audio signal), and 
fig.1 #152b) for reproducing the right ear signal is arranged at the same position as the primary speaker for reproducing the right ear signal in the first direction (Par.[0052] secondary speaker #152b reproduces the right channel audio signal).

Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hess (US 20120008806 A1).

With respect to claim 1, Hess discloses an acoustic device that gives directivity to each of a left ear signal and a right ear signal and reproduces each of the left ear signal and the right ear signal by using at least two respective speakers arranged back-to-back to reduce a crosstalk component (Par.[0021] speakers #110L and #110R reproduce left and right ear signals; wherein a crosstalk component is reduced via a crosstalk canceller; see fig.3 #262; Par.[0023]).

With respect to claim 8, Hess discloses the acoustic device according to claim 1, wherein the two speakers arranged back-to-back include a primary speaker and a secondary speaker for forming directivity, a primary speaker for reproducing the left ear signal and a primary speaker for reproducing the right ear signal are arranged at a predetermined interval in a first direction, a secondary speaker for reproducing the left ear signal is arranged at the same position as the primary speaker for reproducing the right ear signal in the first direction, and a secondary speaker for reproducing the right ear signal is arranged at the same position as the primary speaker for reproducing the Par.[0023] back-to-back speakers #110L and #110R generate crosstalk cancellation signals using information of each left and right channel).

With respect to claim 9, Hess discloses the acoustic device according to claim 1, wherein the two speakers arranged back-to-back include a primary speaker and a secondary speaker for forming directivity, a primary speaker for reproducing the left ear signal and a primary speaker for reproducing the right ear signal are arranged at a predetermined interval in a first direction, the primary speaker for reproducing the left ear signal also serves as a secondary speaker for reproducing the right ear signal, and the primary speaker for reproducing the right ear signal also serves as a secondary speaker for reproducing the left ear signal (Par.[0023] back-to-back speakers #110L and #110R generate crosstalk cancellation signals using information of each left and right channel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oswald et al (US 20170053636 A1) in view of Hartung et al (US 8483413 B2).

With respect to claim 3, Oswald discloses the acoustic device according to claim 1, however does not disclose expressly wherein the directivity given to the left ear signal and the directivity given to the right ear signal are bidirectional directivity.
Hartung discloses an acoustic device for reproducing a right ear signal and left ear signal in speakers (fig.2A #26,27) mounted in a headrest, wherein a directivity of the speakers may be of a dipole pattern with is a bidirectional pattern (fig.1 #12; col.4 ln.23-59).  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a desired directivity to the speakers of Oswald, such as the bidirectional pattern described by Hartung.  The motivation for doing so would have been to achieve a desired directional result of providing directional audio to the left and right ears of an occupant of the headrest. 

With respect to claim 4, Oswald discloses the acoustic device according to claim 1, however does not disclose expressly wherein the directivity given to the left ear signal and the directivity given to the right ear signal are unidirectional directivity.
fig.2A #26,27) mounted in a headrest, wherein a directivity of the speakers may be of a unidirectional cardioid pattern (fig.1 #10; col.4 ln.23-59).  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a desired directivity to the speakers of Oswald, such as the unidirectional pattern described by Hartung.  The motivation for doing so would have been to achieve a desired directional result of providing directional audio to the left and right ears of an occupant of the headrest. 

Allowable Subject Matter
Claims 6 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
House (US 5887071) discloses a dipole speaker headrest. 

Lam et al (US 20190110152 A1) discloses a system for creating crosstalk canceled zones in audio playback. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654